                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DA TE FILED: 2/6/2020



 UNITED STATES OF AMERICA,
                                                               No. 19-CR-155 (RA)
                        V.

                                                                      ORDER
 LUIS ALBERTO RODRIGUEZ,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         Mr. Flood previously informed the Court that he intended to seek a brief adjournment of

the sentence currently scheduled for February 7, 2020 at 3 :00 p.m. Despite numerous requests

from the Court, however, Mr. Flood has failed to submit such request. It is hereby ordered that the

sentence scheduled for February 7, 2020 is adjourned until further notice. Mr. Flood is further

ordered to submit a letter to the Court, no later than 12:00 p.m. tomorrow, proposing alternate

dates for Mr. Rodriguez's sentence.

SO ORDERED.

Dated:     February 6, 2020
           New York, New York
